             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Carol Bunker, as Trustee for the
next-of-kin of Stephanie Rose Bunker,
                                                            Case No. 20-cv-01456 (SRN/LIB)
                       Plaintiff,

v.

Barb Fitzgerald, acting in her individual capacity          PLAINTIFF’S STATEMENT
as a Beltrami County correctional officer; Jared            OF THE CASE
Davis, acting in his individual capacity as a Beltrami
County correctional officer; Katherine Dreher,
acting in her individual capacity as a Beltrami
County correctional officer; Crystal Pedersen,
acting in her individual capacity as medical staff in
the Beltrami County Jail; Geoffrey Keilwitz, acting
in his individual capacity as medical staff in the
Beltrami County Jail; Todd Leonard, MD, acting in
his individual and official capacity as the Medical
Director and Jail Physician at the Beltrami County
Jail and sole owner of MEnD Correctional Care,
PLLC; MEnD Correctional Care, PLLC; Phil
Hodapp, in his official capacity as Beltrami County
Sheriff; and Beltrami County,

                       Defendants.


     1. The Facts of the Case

                Stephanie Bunker suffered from mental illness, including anxiety and

         depression as well as substance abuse. Late on June 25, 2017, she was arrested for

         driving under the influence, driving after revocation and shoplifting. She was booked

         at the Beltrami County Jail in the early morning hours of June 26 and due to her

         criminal history and the Order regarding her first court date, it was clear she would

         not be released from jail anytime soon.

90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 2 of 9




                Stephanie was “extremely high” upon intake, yet her booking medical

         questionnaire was not completed until June 27. Her answers to the Booking Medical

         Questions revealed she was suffering from depression, behavioral abnormalities,

         addiction issues, withdrawal and psychosis. Further, she revealed she was suicidal.

         She was unpredictable and a danger to herself. She was obviously a high suicide risk

         from her answers to the Booking Medical Questions and required protection from

         herself, hospitalization or both. Defendant Davis told another Correctional Officer

         (CO) that Stephanie was “suicidal.” The other CO, Katherine Dreher, alerted a Sgt

         and MEnD personnel of Stephanie’s suicidality. Due to the information obtained

         from Stephanie, she was placed on full precautions and a 15-minute watch (a

         heightened watch status for inmates that pose a risk to themselves). This information

         was conveyed to the COs via the Jail Inmate History for Stephanie, as well as her Jail

         Housing Log and the Jail Briefing Sheet/Pass On. The heightened watch was

         conveyed to the MEnD personnel at the Jail via the MEnD Pass On – Medical Staff

         Form, which noted: “Bunker 15 min watch full precautions.” There was also a

         written note from a CO noting that Stephanie needed to be changed into a smock.

         No one put Stephanie into a smock. Not Davis. Not Dreher. Not the Sgt. Not any

         MEnD medical personnel. None of the named Defendants. No one. Instead, it was

         claimed that, first, there were not enough clean smocks. Then, Stephanie was

         permitted to refuse the smocks three times during her incarceration. Further,

         despite, Stephanie being on special watch for suicide risk, there were numerous

         checks that occurred over the 15-minute mark.


                                                2
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 3 of 9




                 MEnD Correctional Care, PLLP, has contracted with Beltrami County, and

         others to provide medical care to the inmates at their jails. The systemic issues

         regarding the MEnD-developed forms (that provide the illusion of care, evaluation

         and monitoring of the inmates and detainees), as well as having lower-paid RNs as

         the boots on the ground (to “evaluate, monitor and treat” the inmates and detainees)

         was flushed out in Plaintiff’s Complaint. Recently, additional, severe allegations

         regarding deliberate indifference by MEnD, Defendant Leonard and Beltrami County

         COs came to light. See, attached July 11 Star Tribune article by Chao Xiong. The

         Corrections Commissioner has called for a criminal investigation into s 2018 Beltrami

         County inmate death. The FBI is currently investigating the allegations. Similar

         issues highlighted in the 2018 death of Hardel Sherrell are present in Stephanie’s

         suicide at the Jail.

                 Defendant Keilwitz, a RN for MEnD Correctional Care, saw Stephanie on

         June 28 for her Initial Health Assessment. Keilwitz reviewed Stephanie’s answers to

         the Booking Medical Questions, which were included in her jail medical file and

         revealed her numerous serious medical needs, including that she was a suicide risk.

         However, Keilwitz reported that Stephanie claimed she was not suicidal on the 28th.

         Keilwitz then filled out a MEnD Suicide Risk Screen From due to her “Abnormal

         Health Assessment Screen.” He scored Stephanie at a 36, requiring medical provider

         or mental health consult or suicide watch/FWBC. Keilwitz did not start Stephanie

         on MEnD’s mental health process, which included the validated Beck Depression

         Inventory. Keilwitz also filled out a MEnD Chemical Withdrawal Flow sheet, which


                                                3
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 4 of 9




         noted significant withdrawal symptoms and required notice to someone with more

         qualifications. Defendant Leonard was informed of the information obtained by

         Keilwitz and started Stehpanie on Hydroxyzine (the typical band aid used by MEnD

         for mental health and/or withdrawal issues.)

                Keilwitz saw Stephanie again on June 29. He did not fill out a Suicide Risk

         Screen Form, despite her high score the previous day and her having been placed on

         full suicide precautions. Stehpanie’s significant withdrawal and mental health issues

         continued. Keilwitz and Leonard both knew Stephanie was a suicide risk and had a

         litany of serious medical/mental health conditions. But neither made an effort on

         Stephanie’s behalf to obtain the care and treatment that she obviously needed.

                The next action by MEnD was through Defendant Pederson, another RN and

         the Nursing Supervisor at Beltrami County Jail, who filled out the Chemical

         Withdrawal Flow Sheet for Stephanie on June 30 – where she scored Stephanie at

         only a 2. Pederson failed to complete a Suicide Risk Screening Form for Stephanie

         on June 30. Pederson knew Stephanie was a suicide risk and had a litany of serious

         medical/mental health conditions. But Pederson made no effort on Stephanie’s

         behalf to obtain the care and treatment that she obviously needed. Both Keilwitz and

         nursing supervisor Pederson failed to even follow MEnD’s own protocols, including

         the utilization of their meaningless Suicide Risk Screening Forms.

                According to after-the-fact, post-hanging reports from Fitzgerald and Dreher,

         at approximately 4:00 p.m. on June 30, 2017, they were alerted by Pederson that

         Stephanie could be moved to a regular cell block on the first floor of the Jail.


                                                 4
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 5 of 9




         Reportedly, in response to Pederson, Fitzgerald told Dreher to make sure Stephanie

         had clean clothes and two towels and Dreher gave Bunker three sets of jail issued

         clothes and brought her to first floor B-Block cell 130. According to the LETG

         Administration Actions, Fitzgerald entered a new housing assignment for Stephanie

         at 4:04:42 p.m. on June 30, 2017. Fitzgerald logged the move of Stephanie at 4:05:25

         p.m. on June 30, 2017. There is nothing in the documents provided to Plaintiff from

         Beltrami County showing the 15-minute special watch for Stephanie was ever

         discontinued.

                On July 1, 2017, Stephanie remained housed in cell 130 on the first floor of B-

         Block at the Jail. Despite there being no documentation that the 15-minute watch

         with full precautions for Stephanie was discontinued, the PostLog reports show that

         COs’ checks for Stephanie on July 1 were consistently over 15 minutes. Stephanie

         was seen for her chemical withdrawal issues on July 1. “KF, RN” – believed to be

         Kari M. Frenzel – made the last Chemical Withdrawal entry for Stephanie during her

         incarceration and scored Stephanie at a 6 (trending up from the previous day). Upon

         information and belief, later that day, Stephanie was out of her cell for medication

         pass at 3:40 p.m. Reportedly, MEnD med passer Reeves delivered medications to

         Stephanie and Stephanie returned to cell 130. According to video surveillance from

         B-Block, at approximately 4:07:22 p.m. Fitzgerald entered the block’s common area.

         Fitzgerald, who knew that Stephanie was a suicide risk, did not go over to Stephanie’s

         cell. Instead, she reportedly saw Stephanie in the small window on the door to cell

         130, after peeking into two other cells in B-Block. From her location in B-Block,


                                                5
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 6 of 9




         Fitzgerald could not observe what Stephanie was doing in her cell. Upon information

         and belief, Fitzgerald completed her “checks” of the B-Block cells in approximately

         seven seconds. Upon information and belief, no other Jail correctional or Jail

         medical staff entered B-Block until Fitzgerald re-entered at approximately 4:28:10

         p.m. – nearly 21 minutes later – for meal pass. She passed one meal at 4:28:33 and

         then moved on to Stephanie’s cell, which she entered at approximately 4:28:48 p.m.

         Fitzgerald found Stephanie hanging by a bedsheet around her neck that she had

         affixed to the top of her bunk.

                Stephanie was transported to Sanford Bemidji Medical Center and then

         airlifted to Sanford Hospital – Fargo, where she died on July 11, 2017, after medical

         care was withdrawn.

                Then, Keilwitz set in motion his post-death cover up. He completed a second

         MEnD Suicide Risk Screening Form for Stephanie on July 12, 2017 – that is, after her

         death. On this July 12 Suicide Risk Screening Form, Keilwitz changed the answers

         previously recorded for Stephanie to lower her Total Risk Assessment Score from 36

         to 28 – a score below the threshold requiring additional intervention. On the post-

         death Suicide Risk Screening Form Keilzwitz altered Stephanie’s prior attempt to

         “denies.” The post-death changes, and the purported explanation for them, were

         contradicted by Stephanie’s own Initial Health Assessment (which Keilwitz himself

         completed) and her answers to the booking medical questions. Keilwitz fabricated

         these changes in a misguided attempt to protect himself from liability.




                                                6
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 7 of 9




                There were additional after-the-death actions by MEnD. The pharmacy orders

         for Stephanie were not signed by Leonard until on or after July 5, 2017. Four out of

         the five Medical Staff Narrative Notes for Stephanie during her period of

         incarceration at the Jail that is the subject of this lawsuit were created after she

         hanged herself. First, a 7:24 a.m. July 2, 2017 note from Frenzel noted she only

         learned about Stephanie’s hanging from reading Reeves’s note. Second, an 8:30 a.m.

         July 2, 2017 note from Frenzel noted she called Jim, the on-call administrator, to alert

         him of the situation with Stephanie. Next, Keilwitz’s completed a Medical Staff

         Narrative Note at 3:25 p.m. on July 12, 2017. In this post-hanging and post-death

         note, he reported that during his assessment two weeks earlier, Stephanie had “claimed

         she was not suicidal” but was concerned with her withdrawal. Keilwitz also claimed

         that he had called Leonard to discuss Stephanie’s Initial Health Assessment, the

         Suicide Risk Screening score of 36, and the Chemical Withdrawal Flow Sheet.

         Further, he noted that at that time, Stephanie was on “medical segregation” and “the

         Jail Staff had the pt on a 15 min watch with full precautions, which was documented

         on the medical pass on to the Jail Staff.” Keilwitz also tried to explain away the

         damning score he assigned Stephanie on the prior history section of the June 28,

         2017 Suicide Risk Screening Form – claiming that she did not purposefully attempt

         an overdose – completely contradicting the information obtained from Stephanie

         during her booking, which Keilwitz reviewed prior to his assessment of Stephanie.

         He also claimed, after she died, that Stephanie “at no time made comments of

         depression, or suicidal thoughts or tendency’s (sic)” – again, completely contradicting


                                                  7
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 8 of 9




         the information Keilwitz himself wrote on Stephanie’s Initial Health Assessment and

         on her Suicide Risk Screening Form.

    2. Liability

                This action arises purely out of 42 U.S.C. § 1983 and the Eighth and

         Fourteenth Amendments to the Constitution. State-law claims and, by consequence,

         the limitations and defenses under state law are not applicable to this civil-rights

         lawsuit.

    3. Damages

                Stephanie Bunker died as a proximate result of the deliberate indifference of

         the Defendants from June 26, 2017 to July 1, 2017, described above and in detail in

         the Complaint, while she was incarcerated at the Beltrami County Jail. Money

         damages sought are sought and they are attributable to the deprivation of Stephanie’s

         civil rights under federal common law and not the state wrongful-death measure of

         damages.

    4. Plaintiff’s Medical Providers

                Defendants are aware of the medical facilities involved in the post-hanging

         care of Stephanie Bunker from the arrival of EMS to the Beltrami County Jail

         through the end of her life on July 11, 2017s. Plaintiff will provide signed

         authorizations for Stephanie’s medical records upon receipt from Defendants and will

         continue to update disclosures in accordance with the Federal Rules of Civil

         Procedure and Orders of this Court with regard to any additional medical records

         deemed discoverable in this action.


                                                 8
90973121.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 13 Filed 10/08/20 Page 9 of 9




Dated: October 8, 2020                  ROBINS KAPLAN LLP


                                        s/Kathryn H. Bennett
                                        Robert Bennett, #6713
                                        Andrew J. Noel, #322118
                                        Kathryn H. Bennett, #0392087
                                        Marc E. Betinsky, #0388414
                                        800 LaSalle Ave, Suite 2800
                                        Minneapolis, MN 55402
                                        Telephone: 612-349-8500
                                        rbennett@robinskaplan.com
                                        anoel@robinskaplan.com
                                        kbennett@robinskaplan.com
                                        mbetinsky@robinskaplan.com

                                        Attorneys for Plaintiff Carol Bunker




                                          9
90973121.1
